    Case: 1:19-cv-00145-DAP Doc #: 264 Filed: 04/16/19 1 of 2. PageID #: 5087




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


 DIGITAL MEDIA SOLUTIONS, LLC,                    )     Case No. 1:19-cv-145
                                                  )
         Plaintiff,                               )     JUDGE DAN AARON POLSTER
                                                  )
         v.                                       )     MAGISTRATE JUDGE
                                                  )     THOMAS M. PARKER
 SOUTH UNIVERSITY                                 )
 OF OHIO, LLC, et al.                             )
                                                  )     ORDER
         Defendants.                              )



       On April 11, 2019, Intervenor Studio Enterprise Manager, LLC (“Studio”), filed a third

status report concerning its plan for the extrication of the non-receivership Art Institute and

South University campuses from the use of the DCEH IT platform by September 11, 2019. ECF

Doc. 257. Receiver Mark Dottore filed a separate status report on this issue. ECF Doc. 256.

Taken together, the two status reports reveal that the three main groups of parties – Studio (on

behalf of itself and the Art Institutes “AI”), Intervenor Dream Center South University, LLC

(“South University”), and the receiver – have not reached an agreement on how to discontinue

the AI and South University reliance upon the DCEH IT platform. In its order setting a deadline

of April 11, 2019 within which the parties could reach an agreement on this issue, the court

indicated that a failure to agree could precipitate the termination of the receivership. Thus, a

basis now exists to terminate the receivership.
    Case: 1:19-cv-00145-DAP Doc #: 264 Filed: 04/16/19 2 of 2. PageID #: 5088



       However, Studio represents that South University and AI each informed Studio and the

receiver that they would like to move forward with Studio’s Separation Plan. ECF Doc. 257 at 2.

South University has not filed anything in regard to this issue. Rather than assuming Studio has

accurately represented South University’s position, the court hereby ORDERS South University,

not later than 4:00 p.m. on April 18, 2019, to file a statement concerning its position regarding

Studio’s ECF Doc. 257 filing.

       IT IS SO ORDERED.


Dated: April 16, 2019
                                                     Thomas M. Parker
                                                     United States Magistrate Judge




                                                 2
